Case 4:21-mj-00120-CFB Document 15 Filed 02/24/21 Page1of1

IN THE UNITED STATE DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

 

UNITED STATES OF AMERICA,

Plaintiff, . NO. 4:21-mj-000120-CFB
VS. .
Deborah Sandoval, . STATUS REPORT
Defendant.

 

COMES NOW PATRICK H. PAYTON and reports to the Court:
1. A Waiver of Identity Hearing has been filed.

2. | have spoke with Anthony D. Martin in Washington D.C. regarding DEBORAH SANDOVAL
he will be representing her VIA ZOOM at the U.S Courthouse in the District of Columbia at 1:00p.m.
EST February 25, 2021.

 

PATRICK H. PAYT@N

Iowa Bar Number AT0006192
PATRICK H. PAYTON & ASSOC., P.C.
4685 Merle Hay Rd., Suite 105

Des Moines, Iowa 50322
paytonlawfirm@gmail.com

PHONE: (515) 284-0928

FAX: (515) 284-0929
